          Case 1:15-cv-07065-RA Document 231
                                         230 Filed 05/18/20
                                                   05/14/20 Page 1 of 2




                                                                                    90000.079


                                                                                212-277-5875
                                                                               ldroubi@blhny.com

                                                     May 14, 2020
Via ECF:
Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re: Diane Harrell et al. v. DOCCS et al., Case No. 15-cv-7065 (RA) –
               Joint Motion for Extension of Time to File Proposed Case Management Plan

Your Honor:

        We write jointly together with all Defendants and pursuant to the Court’s May 13, 2020
Order to request a 60-day extension of time to submit a joint proposed case management plan or
stipulation of dismissal. This is the Parties’ second request for an extension. The previous request
was granted.

        The reason for the request is as follows: The parties have a settlement in principle for this
case and the related Court of Claims case. (See Dkt. No. 227.) However, because Mr. Harrell died
intestate, the parties must obtain approval of the settlement from the Surrogate’s Court (N.Y.
E.P.T.L. § 5-4.6). The undersigned returned from maternity leave on April 1, 2020 and has been
working on the necessary documentation to file with the Surrogate Court. The Petition to the
Surrogate Court has been prepared and Plaintiff’s counsel anticipates filing imminently upon
receiving a necessary waiver from the New York State Department of Taxation and Finance.
Given the ongoing closures due to the COVID-19 pandemic, the parties believe 60 days will
provide the Department enough time to issue the required waiver and also provide the Surrogate
Court the time needed to review the Petition and render its decision on the settlement.

      Therefore, the parties in this action jointly request a sixty-day adjournment of the May 15,
2020 deadline to submit a joint letter and proposed case management plan. As instructed by the
            Case 1:15-cv-07065-RA Document 231
                                           230 Filed 05/18/20
                                                     05/14/20 Page 2 of 2


Hon. Ronnie Abrams
May 13, 2020
Page 2

Court’s May 13 Order, the Parties also believe that a conference before the Court is not necessary
at this time given the status of the settlement.

        We appreciate the Court’s time and attention to this matter.

                                                                    Respectfully submitted,



                                                                    Luna Droubi
cc:     All parties (via ECF)




Application granted. The initial status conference scheduled for May 22, 2020
is adjourned to July 31, 2020 at 11:00 a.m. The parties' joint letter and proposed
case management plan are due no later than July 24, 2020.


SO ORDERED.


             ________________________________
             Ronnie Abrams, U.S.D.J.
             May 18, 2020
